Citation Nr: 0844069	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
hand and wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from May 1977 to May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claim for service 
connection.


FINDING OF FACT

Residuals of a right hand and wrist fracture is not shown to 
be causally or etiologically related to service.


CONCLUSION OF LAW

Service connection for residuals of a right hand and wrist 
fracture is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; 


that VA will seeks to provide; and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the regional 
office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in September 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in August 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained service medical records and VA outpatient treatment 
records.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Entitlement to Service Connection for Residuals of a 
Right Hand and Wrist Fracture

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is claiming entitlement to service connection for 
residuals of a right hand and wrist fracture.  The veteran 
asserts that he hurt his wrist while on basic training and 
that he continues to suffer from this injury.

The service treatment records have been reviewed.  While the 
records contain treatment for several other illnesses, they 
do not contain any symptoms, treatment, or diagnosis of a 
right hand and wrist fracture.  During an examination 
conducted in February 1979 a 3 inch scar is indicated to be 
on the right wrist, but there is no further indication 
concerning this scar and this record notes that the veteran 
had never experienced a broken bone.  A similar notation is 
recorded in an examination report of September 1979.  The 
discharge examination completed in May 1980 is silent for any 
hand or wrist problems.

Post-service medical records were also reviewed.  The veteran 
indicated he had right wrist pain and stated he had a history 
of trauma and surgical repair to his wrist during a VA 
outpatient visit in October 2004, more than 23 years after 
discharge from service.  No other details about the initial 
injury were contemporaneously recorded.  Evidence of a 
prolonged period without medical complaint, and the 


amount of time that elapsed since military service (more than 
ten years), can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran stated that he has experienced intermittent wrist 
pain ever since an accident during basic training.  In this 
regard, the Board notes that he is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, even 
if the veteran's statements are construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment during service and for 
over a decade following military discharge is more probative 
than his current recollection as to symptoms experienced.  
Therefore, continuity has not been established, either 
through competent evidence or through his statements.

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim.  However, the Board finds that the 
evidence, which reveals that the veteran did not incur a 
wrist or hand injury during service, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
As service medical records provide no basis to grant this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
medical evidence of record that the veteran suffered an 
injury to his right hand and wrist during service.

In sum, because of the amount of time that elapsed since 
military service without treatment and the lack of medical 
evidence that an injury occurred during service, the Board 
finds that the evidence is against a grant of service 
connection for residuals of a right hand and wrist fracture.


ORDER

Service connection for residuals of a right hand and wrist 
fracture is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


